ORDER
PER CURIAM.
Anthony Genovese (hereinafter, “Mov-ant”) was convicted of one count of forcible rape, Section 566.030 RSMo (2000), one count of first degree robbery, Section 569.020 RSMo (2000), and one count of first degree burglary, Section 569.160 RSMo (2000). Movant was sentenced to an aggregate term of life imprisonment plus thirty years. This Court affirmed his conviction. State v. Genovese, 36 S.W.3d 423 (Mo.App. E.D.2001). Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges that he received ineffective assistance of counsel in that his appellate attorney failed to raise an allegation of error on appeal in which the trial court failed to admit evidence that the victim’s boyfriend framed Movant.
We have reviewed the briefs of the parties and the record on appeal and find the motions court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*495We affirm the judgment of the motion court. Rule 84.16(b).